Brosman, Judge
(concurring in the result):
My brothers have accepted the view that circumstantial evidence may properly sustain a conviction for perjury— and so have voted to affirm the findings of guilty here. I am able to join in the affirmance, but on the basis of a narrower rule concerning the utility of circumstantial evidence in perjury cases. My views in the matter are aptly expressed in the opinion of the court in United States v. Otto, 54 F2d 277 (CA 2d Cir).
After referring to the conflict of precedents in this area, the Court of Appeals there commented:
“Cases which hold that circumstantial evidence is never enough to support a conviction for perjury are illustrated by Clayton v. United States (C.C.A.) 284 F. 537, and Allen v. United States (C.C.A.) 194 F. 664, 39 L.R.A. (N.S.) 385. Without doubt they are in the majority. To the extent that whenever the subject-matter is in its nature susceptible of direct proof, we agree with them.” [Emphasis supplied.]
In discussing the cases, the Court of Appeals distinguished particularly the case of People v. Doody, 172 NY 165, 64 NE 807, where on the basis of circumstantial evidence the defendant had been convicted of having committed perjury by testifying that he did not then remember facts about which he had previously furnished specific testimony. Compare Behrle v. United States, 100 F2d 714 (CA DC Cir). The Otto court said:
. . In that case the subject-matter dealt with was that intangible something called memory, and the proof, while called circumstantial, was as direct as the subject-matter permitted. It is obvious that all knowledge, apart from that possessed by the person himself, as to what one does remember, lies in what common experience shows he ought under given circumstances to remember. Proof of the ultimate fact can rise no higher than the limitations of human nature will allow, and when as direct proof of a fact as that fact will ever, not in the particular instance alone, but always, permit, the general rule will not preclude a conviction when the presumption of innocence has been overcome and no reasonable doubt of guilt remains. See Marvel v. State (Del. Sup.) 131 A. 317, 43 A.L.R. 1058.”
It is worthy of emphasis that, in the case at bar, the subject matter of the alleged perjury was by its very nature not susceptible of direct proof. Even an ophthalmologist can do no more than infer from various circumstances the visual acuity of a patient — and certainly circumstantial evidence, and that alone, could be used to establish what Private Walker saw and what he did not see. Just as evidence of this stamp constitutes the highest order of proof logically available to show that a witness does, in fact, remember that which he asserts he has forgotten, so also circumstances —and the inferences they support— must inevitably be relied on to convict of perjury with respect to what was seen and what unseen. In short, an opportunity to have seen an event is all that the Government could possibly show in a case of this sort.
Indeed, in a sense circumstantial evidence must be relied on in virtually all instances to establish the commission of perjury. As this Court has said, a conviction of this crime must be predicated on a showing that the accused lacked an honest belief in the untrue representation. United States v. Taylor, 5 USCMA 775, 19 CMR 71. Thus, *165his guilt will depend on his state of mind — which can only be inferred from, and inescapably must be proved by, circumstantial evidence. It would seem to follow that a too literal application of the “two witness” rule — as often phrased — would necessarily result in the provision of immunity from perjury prosecutions.
However, under my understanding of the Otto case and similar authorities, the prosecution is required to go beyond circumstantial evidence with respect to matters in their nature readily suscep-tibie of proof by direct testimony. Accordingly, had the Government depended on circumstantial evidence alone to show that Walker had, in fact, enjoyed an opportunity to see, I would probably find affirmance here inconsistent with my views. However, its lawyers did not follow this course, but relied instead on direct and specific testimony to establish incontrovertibly the accused’s opportunity to observe the encounters between Ledford and the various Germans involved. Therefore, the evidence is ample to sustain the court’s findings.